The testimony set forth in special ground 1 of the motion for new trial was not objected to on the ground that it did not appear that the previous statements made by a witness for the State (who was sought to be impeached by the State) were made directly to the solicitor-general. The objections to the testimony did not cover that point, and the testimony was not inadmissible for any of the objections urged against it. It does not appear from the ground that the previous statements were not made directly to the solicitor-general, but it merely appears that they were made "in his office." Counsel for the accused could easily have ascertained whether they were made to the solicitor-general, by a cross-examination. However, the controlling point is that the admission of the testimony was not objected to on the ground that the previous statements were not made to the solicitor-general. That question was not presented to the trial judge, and *Page 311 
therefore it is not properly before this court. "Specific grounds of objection to admission of evidence, not presented when the evidence was offered on the trial, do not raise questions for decision on review." Wynes v. State, 182 Ga. 434 (supra). In my opinion special ground 2 shows no cause for a reversal of the judgment. The testimony rejected by the court was hearsay and inadmissible, and the judge did not abuse his discretion in so ruling. The cases cited by the plaintiff in error are differentiated by their facts from this case. Special ground 3 complains of the admission of the testimony of the sheriff that several days after the shooting the prosecutor told him "that Tom Riggins [the defendant on trial] shot him." The record and the note of the judge show that the testimony was offered by the State in rebuttal of the testimony of a witness for the defense, that he heard the prosecutor tell the doctor who treated his wounds that he did not know who shot him. Under these circumstances I do not think that the admission of the evidence complained of was error.
The general grounds of the motion are abandoned in the brief of the plaintiff in error. I think that the judgment should be affirmed.